Case 1:19-cv-03930-CM Document 54-12 Filed 08/05/19 Page 1 of 24




            EXHIBIT 12
Case 1:19-cv-22535-KMW
          Case 1:19-cv-03930-CM
                          Document
                                 Document
                                   1-1 Entered
                                          54-12on Filed
                                                  FLSD08/05/19
                                                        Docket 06/19/2019
                                                                 Page 2 of 24
                                                                            Page 1 of 20
Case 1:19-cv-22535-KMW
          Case 1:19-cv-03930-CM
                          Document
                                 Document
                                   1-1 Entered
                                          54-12on Filed
                                                  FLSD08/05/19
                                                        Docket 06/19/2019
                                                                 Page 3 of 24
                                                                            Page 2 of 20
Case 1:19-cv-22535-KMW
          Case 1:19-cv-03930-CM
                          Document
                                 Document
                                   1-1 Entered
                                          54-12on Filed
                                                  FLSD08/05/19
                                                        Docket 06/19/2019
                                                                 Page 4 of 24
                                                                            Page 3 of 20
Case 1:19-cv-22535-KMW
          Case 1:19-cv-03930-CM
                          Document
                                 Document
                                   1-1 Entered
                                          54-12on Filed
                                                  FLSD08/05/19
                                                        Docket 06/19/2019
                                                                 Page 5 of 24
                                                                            Page 4 of 20
Case 1:19-cv-22535-KMW
          Case 1:19-cv-03930-CM
                          Document
                                 Document
                                   1-1 Entered
                                          54-12on Filed
                                                  FLSD08/05/19
                                                        Docket 06/19/2019
                                                                 Page 6 of 24
                                                                            Page 5 of 20
Case 1:19-cv-22535-KMW
          Case 1:19-cv-03930-CM
                          Document
                                 Document
                                   1-1 Entered
                                          54-12on Filed
                                                  FLSD08/05/19
                                                        Docket 06/19/2019
                                                                 Page 7 of 24
                                                                            Page 6 of 20
Case 1:19-cv-22535-KMW
          Case 1:19-cv-03930-CM
                          Document
                                 Document
                                   1-1 Entered
                                          54-12on Filed
                                                  FLSD08/05/19
                                                        Docket 06/19/2019
                                                                 Page 8 of 24
                                                                            Page 7 of 20
Case 1:19-cv-22535-KMW
          Case 1:19-cv-03930-CM
                          Document
                                 Document
                                   1-1 Entered
                                          54-12on Filed
                                                  FLSD08/05/19
                                                        Docket 06/19/2019
                                                                 Page 9 of 24
                                                                            Page 8 of 20
Case 1:19-cv-22535-KMW
         Case 1:19-cv-03930-CM
                         Document
                               Document
                                  1-1 Entered
                                         54-12onFiled
                                                FLSD08/05/19
                                                      Docket 06/19/2019
                                                              Page 10 of 24
                                                                         Page 9 of 20
Case 1:19-cv-22535-KMW
          Case 1:19-cv-03930-CM
                          Document
                                 Document
                                   1-1 Entered
                                          54-12on Filed
                                                  FLSD08/05/19
                                                        Docket 06/19/2019
                                                                 Page 11 of Page
                                                                            24 10 of 20
Case 1:19-cv-22535-KMW
          Case 1:19-cv-03930-CM
                          Document
                                 Document
                                   1-1 Entered
                                          54-12on Filed
                                                  FLSD08/05/19
                                                        Docket 06/19/2019
                                                                 Page 12 of Page
                                                                            24 11 of 20
Case 1:19-cv-22535-KMW
          Case 1:19-cv-03930-CM
                          Document
                                 Document
                                   1-1 Entered
                                          54-12on Filed
                                                  FLSD08/05/19
                                                        Docket 06/19/2019
                                                                 Page 13 of Page
                                                                            24 12 of 20
Case 1:19-cv-22535-KMW
          Case 1:19-cv-03930-CM
                          Document
                                 Document
                                   1-1 Entered
                                          54-12on Filed
                                                  FLSD08/05/19
                                                        Docket 06/19/2019
                                                                 Page 14 of Page
                                                                            24 13 of 20
Case 1:19-cv-22535-KMW
          Case 1:19-cv-03930-CM
                          Document
                                 Document
                                   1-1 Entered
                                          54-12on Filed
                                                  FLSD08/05/19
                                                        Docket 06/19/2019
                                                                 Page 15 of Page
                                                                            24 14 of 20
Case 1:19-cv-22535-KMW
          Case 1:19-cv-03930-CM
                          Document
                                 Document
                                   1-1 Entered
                                          54-12on Filed
                                                  FLSD08/05/19
                                                        Docket 06/19/2019
                                                                 Page 16 of Page
                                                                            24 15 of 20
Case 1:19-cv-22535-KMW
          Case 1:19-cv-03930-CM
                          Document
                                 Document
                                   1-1 Entered
                                          54-12on Filed
                                                  FLSD08/05/19
                                                        Docket 06/19/2019
                                                                 Page 17 of Page
                                                                            24 16 of 20
Case 1:19-cv-22535-KMW
          Case 1:19-cv-03930-CM
                          Document
                                 Document
                                   1-1 Entered
                                          54-12on Filed
                                                  FLSD08/05/19
                                                        Docket 06/19/2019
                                                                 Page 18 of Page
                                                                            24 17 of 20
Case 1:19-cv-22535-KMW
          Case 1:19-cv-03930-CM
                          Document
                                 Document
                                   1-1 Entered
                                          54-12on Filed
                                                  FLSD08/05/19
                                                        Docket 06/19/2019
                                                                 Page 19 of Page
                                                                            24 18 of 20
Case 1:19-cv-22535-KMW
          Case 1:19-cv-03930-CM
                          Document
                                 Document
                                   1-1 Entered
                                          54-12on Filed
                                                  FLSD08/05/19
                                                        Docket 06/19/2019
                                                                 Page 20 of Page
                                                                            24 19 of 20
Case 1:19-cv-22535-KMW
          Case 1:19-cv-03930-CM
                          Document
                                 Document
                                   1-1 Entered
                                          54-12on Filed
                                                  FLSD08/05/19
                                                        Docket 06/19/2019
                                                                 Page 21 of Page
                                                                            24 20 of 20
8/5/2019                                        CM/ECF
                     Case 1:19-cv-03930-CM Document    - Live Database
                                                    54-12       Filed -08/05/19
                                                                        flsd    Page 22 of 24
                                                                                                                         EGT,REF_PTN

                                                 U.S. District Court
                                         Southern District of Florida (Miami)
                                  CIVIL DOCKET FOR CASE #: 1:19-cv-22535-KMW


 Taxinet Corp. v. L1bre LLC et al                                                      Date Filed: 06/19/2019
 Assigned to: Judge Kathleen M. Williams                                               Jury Demand: Plaintiff
 Referred to: Magistrate Judge Edwin G. Torres                                         Nature of Suit: 370 Other Fraud
 Case in other court: 11th Judicial Circuit Court, 19-11577-CA-01                      Jurisdiction: Diversity
 Cause: 28:1332 Diversity-Notice of Removal
 Plaintiff
 Taxinet Corp.                                                            represented by Joanna Andrade Lehmann
 a South Dakota Corporation                                                              Dorta and Ortega
                                                                                         3071, 3860 SW 8th St
                                                                                         3rd floor
                                                                                         Coral Gables, FL 33134
                                                                                         (305) 461-5454
                                                                                         ATTORNEY TO BE NOTICED

                                                                                        Omar Ortega
                                                                                        Dorta & Ortega, P.A.
                                                                                        3860 SW 8th Street
                                                                                        PH
                                                                                        Coral Gables, FL 33134
                                                                                        305-461-5454
                                                                                        Fax: 305-461-5226
                                                                                        Email: oortega@dortaandortega.com
                                                                                        ATTORNEY TO BE NOTICED

                                                                                        Rosdaisy Rodriguez Arriaga
                                                                                        Dorta , Ortega, P.A.
                                                                                        3860 SW 8th Street, PH
                                                                                        Miami, FL 33134
                                                                                        305-461-5454
                                                                                        Email: rrodriguez@dortaandortega.com
                                                                                        ATTORNEY TO BE NOTICED


 V.
 Defendant
 L1bre Holding, LLC                                                       represented by Harry A. Payton
 a Delaware Limited Liability Company                                                    Payton & Associates, LLC
                                                                                         One Biscayne Tower
                                                                                         2 So. Biscayne Blvd.
                                                                                         Suite 1600
                                                                                         Miami, FL 33131
                                                                                         305-372-3500
                                                                                         Fax: 577-4895
                                                                                         Email: payton@payton-law.com
                                                                                         ATTORNEY TO BE NOTICED

                                                                                        Susan Marie Mohorcic
https://ecf.flsd.uscourts.gov/cgi-bin/DktRpt.pl?100025105811188-L_1_0-1                                                           1/3
8/5/2019                                        CM/ECF
                     Case 1:19-cv-03930-CM Document    - Live Database
                                                    54-12       Filed -08/05/19
                                                                        flsd      Page 23 of 24
                                                                    Payton & Associate, LLC
                                                                    2 S Biscayne Blvd Ste 1600
                                                                    Miami, FL 33131
                                                                    3053723500
                                                                    Fax: 3055774895
                                                                    Email: mohorcic@payton-law.com
                                                                    ATTORNEY TO BE NOTICED
 Defendant
 L1bre LLC                                                                represented by Susan Marie Mohorcic
 a Delaware Limited Liability Company                                                    (See above for address)
                                                                                         ATTORNEY TO BE NOTICED


  Date Filed            #    Docket Text
  06/19/2019            1 NOTICE OF REMOVAL (STATE COURT COMPLAINT - Taxinet v. Libre Holding, LLC)
                          Filing fee $ 400.00 receipt number 113C-11743930, filed by L1bre Holding, LLC. (Attachments:
                          # 1 Exhibit Exhibit 1 State Court Complaint, # 2 Exhibit Exhibit 2 Notice of Filing Notice of
                          Removal, # 3 Exhibit Exhibit 3 Notice of Related Case)(Mohorcic, Susan) (Entered:
                          06/19/2019)
  06/19/2019            2 Clerks Notice of Judge Assignment to Judge Kathleen M. Williams.

                             Pursuant to 28 USC 636(c), the parties are hereby notified that the U.S. Magistrate Judge Edwin
                             G. Torres is available to handle any or all proceedings in this case. If agreed, parties should
                             complete and file the Consent form found on our website. It is not necessary to file a document
                             indicating lack of consent.

                             Pro se (NON-PRISONER) litigants may receive Notices of Electronic Filings (NEFS) via email
                             after filing a Consent by Pro Se Litigant (NON-PRISONER) to Receive Notices of Electronic
                             Filing. The consent form is available under the forms section of our website. (kpe) (Entered:
                             06/19/2019)
  06/19/2019            3 Clerks Notice to Filer re: Electronic Case. No Civil Cover Sheet. Filer is instructed to file a
                          Notice (Other) with the Civil Cover Sheet attached within 24 hours of the notice. (kpe) (Entered:
                          06/19/2019)
  06/19/2019            4 Notice of Pending, Refiled, Related or Similar Actions by L1bre Holding, LLC (Mohorcic,
                          Susan) (Entered: 06/19/2019)
  06/19/2019            5 NOTICE by L1bre Holding, LLC Filing Civil Cover Sheet (Attachments: # 1 Exhibit Exhibit 1
                          Civil Cover Sheet) (Mohorcic, Susan) (Entered: 06/19/2019)
  06/19/2019            6 Certificate of Other Affiliates/Corporate Disclosure Statement by L1bre Holding, LLC
                          identifying Corporate Parent Espiritu Santo Technologies, LLC, Other Affiliate L1bre LLC,
                          Other Affiliate Servicios Digitales Lusad S. de R.L. de C.V., Other Affiliate L1bre Technologies
                          for L1bre Holding, LLC (Mohorcic, Susan) (Entered: 06/19/2019)
  06/27/2019            7 ORDER OF REFERRAL AND NOTICE OF COURT PRACTICE IN REMOVAL CASES to
                          Magistrate Judge Edwin G. Torres for Pretrial Non-Dispositive Matters. Signed by Judge
                          Kathleen M. Williams on 6/26/2019. See attached document for full details. (jao) (Entered:
                          06/27/2019)
  07/03/2019            8 NOTICE of Attorney Appearance by Susan Marie Mohorcic on behalf of L1bre LLC. Attorney
                          Susan Marie Mohorcic added to party L1bre LLC(pty:dft). (Mohorcic, Susan) (Entered:
                          07/03/2019)
  07/03/2019            9 NOTICE OF CONSENT TO JOIN as party plaintiff by Susan Marie Mohorcic on behalf of
                          L1bre LLC (Mohorcic, Susan) (Entered: 07/03/2019)

https://ecf.flsd.uscourts.gov/cgi-bin/DktRpt.pl?100025105811188-L_1_0-1                                                        2/3
8/5/2019             Case 1:19-cv-03930-CM Document     CM/ECF  - Live Database
                                                             54-12       Filed -08/05/19
                                                                                 flsd    Page 24 of 24
  07/05/2019          10 NOTICE by L1bre Holding, LLC State Court Docket Entries (Attachments: # 1 Exhibit 1-Civil
                         Cover sheet, # 2 Exhibit 2-Complaint, # 3 Exhibit 3-20 Day Summons, # 4 Exhibit 4-20 Day
                         Summons, # 5 Exhibit 5-ESummons, # 6 Exhibit 6-ESummons, # 7 Exhibit 7-Summons, # 8
                         Exhibit 8-ESummon, # 9 Exhibit 9-Order Show Cause, # 10 Exhibit 10-Notice of Filing Notice
                         of Removal, # 11 Exhibit 11-ROS L1bre Holding, # 12 Exhibit 12-Notice of Removal to Federal
                         Court, # 13 Exhibit 13- ROS L1bre, # 14 Exhibit 14-L1bre Holding Response to Order to Show
                         Cause) (Mohorcic, Susan) (Entered: 07/05/2019)
  07/05/2019           11 Certificate of Other Affiliates/Corporate Disclosure Statement by L1bre LLC identifying
                          Corporate Parent L1bre Holding, LLC, Other Affiliate Servicios Digitales Lusad S. de R.L. de
                          C.V. for L1bre LLC (Mohorcic, Susan) (Entered: 07/05/2019)
  07/05/2019           12 Certificate of Other Affiliates/Corporate Disclosure Statement by L1bre Holding, LLC
                          identifying Corporate Parent Espiritu Santo Technologies, LLC, Other Affiliate L1bre LLC,
                          Other Affiliate Servicios Digitales Lusad S. de R.L. de C.V., Other Affiliate L1bre Technologies,
                          Other Affiliate Lusad Servicios S. de R.L. de C.V., Other Affiliate Servicios Administrativos
                          Lusad S. de R.L. de C.V. for L1bre Holding, LLC (Mohorcic, Susan) (Entered: 07/05/2019)
  07/08/2019           13 AFFIDAVIT signed by : Santiago Leon. by L1bre Holding, LLC, L1bre LLC (Mohorcic, Susan)
                          (Entered: 07/08/2019)
  07/10/2019           14 STRICKEN - Joint SCHEDULING REPORT - Rule 16.1 by Taxinet Corp. (Ortega, Omar)
                          Modified to strike per DE 15 on 7/12/2019 (pes). (Entered: 07/10/2019)
  07/11/2019           15 PAPERLESS ORDER STRIKING 14 SCHEDULING REPORT. Plaintiff's joint scheduling
                          report 14 does not include Defendants, and instead includes nonparty Santiago Leon. The Parties
                          shall file a joint scheduling report on or before July 16, 2019. Signed by Judge Kathleen M.
                          Williams on 7/11/2019. (sgi) (Entered: 07/11/2019)
  07/12/2019           16 Amended SCHEDULING REPORT - Rule 16.1 by Taxinet Corp. (Ortega, Omar) (Entered:
                          07/12/2019)
  07/15/2019           17 STATUS REPORT Removal by L1bre Holding, LLC (Mohorcic, Susan) (Entered: 07/15/2019)
  07/18/2019           18 Defendant's MOTION to Consolidate Cases and to transfer 19-cv-22535 to/with 16-cv-24266 by
                          L1bre Holding, LLC, L1bre LLC. Responses due by 8/1/2019 (Attachments: # 1 Exhibit Exhibit
                          A Complaint 19-cv-22535, # 2 Exhibit Exhibit B Complaint 16-cv-24266)(Mohorcic, Susan)
                          (Entered: 07/18/2019)
  08/01/2019           19 RESPONSE in Opposition re 18 Defendant's MOTION to Consolidate Cases and to transfer 19-
                          cv-22535 to/with 16-cv-24266 filed by Taxinet Corp.. Replies due by 8/8/2019. (Attachments: #
                          1 Exhibit 1)(Ortega, Omar) (Entered: 08/01/2019)



                                                           PACER Service Center
                                                               Transaction Receipt
                                                                 08/05/2019 12:06:02
                                      PACER                                      Client
                                                     reedsmith:5455938:3941791
                                      Login:                                     Code:
                                                                                 Search      1:19-cv-22535-
                                      Description: Docket Report
                                                                                 Criteria:   KMW
                                      Billable
                                                     3                           Cost:       0.30
                                      Pages:




https://ecf.flsd.uscourts.gov/cgi-bin/DktRpt.pl?100025105811188-L_1_0-1                                                       3/3
